Citation Nr: 1025508	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder (to include posttraumatic stress disorder 
(PTSD)).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1978 to November 1982.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision of the Milwaukee, Wisconsin Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2008, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the claims file.  In June 2008 the 
Board reopened the claim, and remanded for additional development 
the matter of entitlement to service connection based on de novo 
review.  

The issue has been recharacterized in recognition of the 
intervening United States Court of Appeals for Veterans Claims 
(Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

An October 2009 rating decision, (after the case was transferred 
to the Board, but prior to the Board's issuance of a decision in 
the matter on appeal) awarded the Veteran service connection for 
"anxiety disorder, not otherwise specified, with features of 
[PTSD]"; there is no unresolved question of fact or law in the 
matter before the Board.  


CONCLUSION OF LAW

The claim of service connection for a (variously diagnosed) 
psychiatric disorder is moot, as the benefit requested has been 
granted; the Board has no further jurisdiction in the matter.  
38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 19.4, 20.101, 20.202, 20.204 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, as the Veteran's claim is being 
dismissed for reasons that are explained in greater detail below, 
further discussion of the impact of the VCAA is not necessary.  

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  As noted above, the Veteran's claim of service 
connection for a variously diagnosed psychiatric disorder (to 
include PTSD) has been granted.  The Seattle RO has awarded the 
Veteran service connection for "anxiety disorder with features 
of PTSD", rendering any further consideration of the claim moot.  
This represents a full grant of the benefit sought as to the 
claim of service connection for psychiatric disability.  There is 
no question of fact or law in this matter for the Board to 
consider.  Accordingly, the appeal may (must) dismissed.  See 
38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal seeking service connection for a variously diagnosed 
psychiatric disorder (to include PTSD) is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


